Gildersleeve, J.
The action is brought to recover broker’s commissions, amounting to $750, for procuring a second mortgage loan of $5,000. The authority to procure the loan *504is in writing, bears date of January 7, 1905, and is as follows, viz:
“New Yoke, Jmy. 1th, 1905.
“ John Fistck, Esq.
“141 Broadway, City:
“ Deab Sir.— I hereby authorize you to accept on my behalf a Second (2d) mortgage of $5,000.00 at 6$ for one year covering my property 207-209 E. 94th Street.
“ I further agree to pay fifteen (15) per cent and disbursements in the event of your obtaining an absolute acceptance of the amount specified herein.
“ The authorization to remain in force until nullified by me in writing. Truly Yours,
Fbawz Schmitt.”
It appears from the evidence that the same day the plaintiff received the authority, he procured a person who was. ready, willing, and able to make the loan, on the usual terms, and wrote to the defendant to that effect. On the Monday following, defendant replied to the plaintiff’s letter of January seventh, saying: “I have changed my mind, and have taken other steps in this matter.”
The amended answer of the defendant, first, denies the employment of the plaintiff, and then, for a separate defense, alleges that the defendant retained the plaintiff to procure a certain mortgage loan and that, before the plaintiff had procured said loan, the retainer of the plaintiff by the defendant was terminated. The method of terminating the retainer, or, revoking the plaintiff’s authority, was, as we have seen by the letter of January 9, 1905, in which the defendant stated he “ had changed his mind.” This was too late; the plaintiff had already performed his part of the contract.
No fraud on plaintiff’s part in the making of the contract is alleged by the defendant and no proof thereof tendered. There is some testimony by the plaintiff calculated to show that he was deceived and did not understand the contract of employment when he signed it. Not having pleaded fraud, the defendant cannot be heard to urge it as a defense. The *505plaintiff made out his cause of action by undisputed testimony and was entitled to the direction of a verdict in his favor.
Judgment reversed and new trial ordered, with costs to appellant to abide the event.
Scott, J., concurs.